Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 01 December 2020 has been entered. Claims 3-6 and 8-10 have been amended. Claims 1 – 11 are pending in the application.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not produced in sufficient detail to allow sufficient interpretation of the intended details. Lineweights are not heavy enough and are blurred. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: The discussion of a central carrier element in the introductory portion of the specification along with a carrier surface and carrier planes that do not appear to be part of the central carrier (without introduction of, for example, side carriers or the like) is confusing, making it difficult to determine the metes and bounds of that intended by Applicant’s claimed subject matter.  The later discussion of a central carrier pipe further obfuscates the intended subject matter.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 2 includes an extraneous comma (“,”) and should read “includes” to reference the singular of “each hub block”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following antecedent basis issues are noted:
Claim 2, line 3 – “the plurality of flowline spacer pipes”
Claim 2, lines 3-4 – “the flowline”. It is unclear whether the intent is to recite a feature that is distinct from “the flowline bore”, which a person of ordinary skill would read as merely an inside portion of a “flowline”.
Claim 2, line 4 – “the mud mat”
Claim 8, lines 6-7 – “the exit port”
Claim 9, line 2 – “the carrier element”
Claim 9, line 5 – “each carrier surface”
Claim 10, line 3 – “the carrier element”
Claim 10, line 6 – “the exit port”.

Claims 6 and 7, according to their respective preambles, do not appear to be directed to the same invention as the claims from which they depend.

Claim 8 recites “a flowline (12)”. It is unclear whether the intent is to recite a feature that is separate and distinct from the flowline bore of Claim 1.

Claim 9 recites a carrier element and carrier surfaces. While similar features are described in what is read as the Brief Summary of the Invention, there is no detailed discussion in what is read as the Detailed Description. In fact, the detailed description appears to discuss planes of the folding mud flaps rather than a central carrier element. Further, the recitations of lines 2-3 appear to be directed to a feature that could be separate and distinct from the features of line 5. For the purpose of examination, the claim will be read as reciting any flow line or structure near the middle of the device and surfaces that are not at the middle of the device.
Note that if a center structural portion other than a flow line is intended, such a feature would need to be clearly and adequately described and depicted.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8 and 11, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al (2017/0241243) in view of Hetherington et al (4,281,683).

Regarding Claims 1 and 11, Martins teaches (Figs 6, 7B, 9) an “inline block manifold system including a plurality of hub blocks ( or single block 17c) each comprising: a first hub (one of features 2a) configured for connection with a branch pipe (as at Fig 6, features 7, 8) from a first well and a second hub (another of features 2a, on back side of block 1a, opposite one of features 2a shown) configured for connection with a branch pipe from a second well (as at 7, 8), in line with and in an opposite direction of the first hub (2a)”.
Martins further discusses that the blocks may be monolithic and without angled entries (para [0054]), with a single header at each end instead of two headers (para [0051]), and may include one or more of the blocks (Fig 9).
Martins may not explicitly discuss perpendicular and coplanar bore axes. However, such an arrangement is no more than a simple matter of design choice.
Furthermore, Hetherington (at least at Figs 3-4) teaches just such a configuration.
That is, Hetherington teaches “a flowline bore (52), extending between a flowline inlet port (36) and a flowline exit port (58), intersecting and in fluid connection with a first branch bore (72, at 28) extending from the flowline bore (52) and to the first hub (32) and a second branch bore (72, at 26) extending from the flowline bore (52) and to the second hub (30); a first valve bore (at 28) extending across the first branch bore (72); and a second valve bore (at 26) extending across the second branch bore (72); and wherein the flowline bore (52) of each of the plurality of hub blocks (12, 10) are inline.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Martins to include perpendicular and planar straight bores as taught by Hetherington in order to yield the predictable result of minimizing flow restriction by eliminating angles within the bores while reducing machining cost, and further resulting in reduced part size and weight by placing the bores within the same plane.

The device of the combination further teaches a manifold system in which:

Regarding Claim 2 as best understood, “a centreline through the flowline bore (Hetherington, 52) in each of the plurality of 2-slot inline blocks (12, 10), a centreline through each of the plurality of flowline spacer pipes (54, when configured with multiple blocks 12 as in Fig 1), and a centreline through a portion of the flowline (52) at each end of [a] mud mat (Martins, 20a) is located in one single plane.”

Regarding Claim 3, each hub block (Martins, 17c), is made of one single block of metal (Martins, para [0003]).”

Regarding Claim 4, “each hub block (Martins, 17c), further include a flowline alignment geometry (at 3) surrounding the flowline inlet port (3) and the flowline exit port (10), whereby a flowline is aligned with the hub block (2) while the flowline is welded (see for example para [0062]) to the hub block (17c).”
Absent any explicitly claimed structure, any geometry may be read as assisting in alignment during the welding process.

Regarding Claim 5, “in each of the hub blocks (Martins, 17c), the first valve bore (Hetherington, at 28) is perpendicular to the first branch bore (72); and the second valve bore (at 26) is perpendicular to second branch bore (72).”

Regarding Claim 6, there is “a cut-off valve (Hetherington, 28, 26 or Martins, 6) in each of the first valve bore (Hetherington, at 28) and the second valve bore (at 26).”

Regarding Claim 7, “a first end of a first flowline spacer pipe (Hetherington, 54 or Martins, at 3, in configuration 19a) of a plurality of flowline spacer pipes is welded (for example as discussed at Martins para [0062]) to the flowline exit port of a first of the plurality of 2-slot inline blocks (such as those described by Hetherington); and a second end of the first flowline spacer pipe is welded to the flowline inlet port of a second of the plurality of 2-slot inline blocks.”
Note that when multiple blocks (17c) of Martins are placed in a configuration such as 19a, welding is required at both ends of the connecting (“spacer”) pipes.

Regarding Claim 8 as best understood, “each of the plurality of 2-slot inline blocks (Hetherington, 12, 10) is secured to a carrier element (Martins Fig 1; all portions are secured to one another) forming a centre section of a mud mat (20a) whereby the plurality of 2-slot inline blocks (Hetherington, 12, 10 or Martins, 17c) are in line with each other and include one 2-slot inline block (Hetherington, 12) at a first end of the line and a second 2-slot inline block (Hetherington, as in Fig 1) at a second end of the line; wherein the inlet port (36’) of the 2-slot inline block at the first end of the line and the exit port (20) of the 2-slot inline block at the second end of the line are in fluid connection with a flowline (52).”

Claim(s) 9 and 10, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al (2017/0241243) in view of Hetherington et al (4,281,683), and further in view of An et al (CN 203703360 U, machine translation attached).

Regarding Claim 9, Martins as modified by Hetherington does not explicitly teach a multi-part mud mat as claimed. 
An teaches a “mud mat includes at least two mud mat parts (as at 9), each hinged to the carrier element (4) forming the centre section of the mud mat; wherein the mud mat includes an installation configuration where the at least two mud mat parts (9) are folded (Fig 2) and each carrier surface define separate carrier planes; and wherein the mud mat includes a deployed configuration (Fig 1) where the at least two mud mat parts are unfolded and each carrier surface defines a single plane, and wherein the mud mat includes a number of telescopic arms (as at 10) retractable for installation and extendable for stabilising the mud mat when the mud mat is unfolded (Fig 1).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Martins in view of Hetherington to include a foldable mud mat as taught by An in order to yield the predictable result of allowing ease of placement and installation as further taught by An (para [0026]).

Regarding Claim 10 as best understood, Martins as modified by Hetherington does not explicitly discuss connection geometry and fitting types to the pipeline system.
An teaches “a flowline stress concentration reducing cocoon (13, see also para [0027]) connected to each end of the carrier element (4); wherein a first flowline bend (1) connects the inlet port (14, at left) 
…and wherein a second flowline bend (5) connects the exit port of (14, at right)”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Martins in view of Hetherington to include fittings such as bends and stress reduction devices as taught by An in order to achieve the expected outcome of allowing safe connection to a pipeline system using flow geometry as required given a particular configuration, thus maintaining safety and allowing the necessary flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753